Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013111419 to Funao.
Regarding Claim 1, Funao teaches a semiconductor package, comprising: 
a semiconductor device comprising: 
a first substrate 11, and a multi-layered structure (12-16) disposed on a top surface of the first substrate wherein a first layer of the multi-layered structure extends outwardly beyond a lateral edge of a topmost surface of the multi-layered structure (see Fig. 14 for example); and 
a second substrate 21; 
wherein the semiconductor device is disposed on and electrically connected 47 to the second substrate.

Regarding Claim 2, Funao teaches the semiconductor package of claim 1, wherein the semiconductor device further comprises a light concentrating layer 17 disposed on a top surface of the multi-layered structure.

Regarding Claim 3, Funao teaches the semiconductor device of claim 1, wherein the first substrate comprises a sensing region and a pad (inherent to a sensor).

Regarding Claim 6, Funao teaches the semiconductor package of claim 1, wherein the multi-layered structure has a sidewall and the sidewall of the multi-layered structure is substantially smooth (the sidewalls of Funao are similarly smooth as the sidewalls of the multilayer 20 of the instant application).

Regarding Claim 7, Funao teaches the semiconductor package of claim 1, wherein the multi-layered structure has a sidewall and the sidewall of the multi-layered structure has a roughness (Ra) substantially the same as, or no greater than, a roughness of the top surface of the multi-layered structure (side of 16 and top surface of 16 are the same material; absent a contradiction they can be assumed to be the same roughness).

Regarding Claim 11, Funao teaches the semiconductor package of claim 1, further comprising an electrical connection member 47 connecting to the first substrate and the second substrate.

Regarding Claim 22, Funao teaches the semiconductor package of claim 1, wherein a second layer 14b of the multi-layered structure is disposed on the first layer 13 and the second layer is embedded in a third layer 16 of the multi-layered structure disposed on the second layer.


Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manufacturing of Three-Dimensional Packaged Systems” by Pavlidis.
Regarding Claim 1, Pavlidis teaches a semiconductor package, comprising: 
a semiconductor device comprising: 
a first substrate, and a multi-layered structure disposed on a top surface of the first substrate wherein a first layer of the multi-layered structure extends outwardly beyond a lateral edge of a topmost surface of the multi-layered structure; and 
a second substrate; 
wherein the semiconductor device is disposed on and electrically connected 47 to the second substrate; 
wherein the multi-layered structure extends outwardly beyond four edges of a topmost surface of the multi-layered structure (see Fig. C, and Fig. D in plan view).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Funao.
Regarding Claim 4, Funao teaches the semiconductor package of claim 1, but does not explicitly teach that the first substrate 11 is a silicon wafer or silicon chip.  Funao is silent regarding the material of the sensor 11.  However, silicon being the most notoriously well-known and most popular material in the semiconductor industry today, the person of ordinary skill would be motivated to use a silicon die because of its mature knowledge base, low price, and easy accessibility. 

Regarding Claims 8 and 10, Funao teaches the semiconductor package of claim 1, but does not explicitly teach that the multi-layered structure has a sidewall and the sidewall of the multi-layered structure tapers from the bottom surface of the multi-layered structure to the top surface of the multi-layered structure or has a sidewall and an angle between the sidewall and the top surface of the multi-layered structure is 90 deg. or more. However, it has long been held that a mere change of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation was significant.  In this case, the word “tapered” appears in the specification twice, with no explanation of any significance (MPEP 2144.04(IV)(B)).

Regarding Claim 9, Funao teaches the semiconductor package of claim 8, wherein the sidewall is stepped (see for example Fig. 1 of Funao).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Funao in view of CN 110473887 to Fan et al. (Fan).
Regarding Claim 5, Funao teaches the semiconductor package of claim 1, but does not explicitly teach that the multi-layered structure comprises an optically transparent layer and a light blocking layer and wherein the light blocking layer defines a plurality of apertures.  However, in analogous art, Fan 39 having apertures 41.  It would have been obvious to the person of ordinary skill at the time of filing to modify Funao with the teaching of Fan in order to collimate light, further to eliminate the unnecessary stray light, and effectively reduce the thickness of the optical sensor used in optical sensing systems, as taught by Fan.

Regarding Claim 12, Funao and Fan teach a semiconductor package, comprising: 
a semiconductor device comprising: 
a first substrate having a sensing region and a pad, and a collimating structure disposed on the first substrate and exposing the pad of the first substrate, wherein a length of a top surface of the collimating structure is smaller than a length of a bottom surface of the collimating structure; and 
a second substrate; 
wherein the semiconductor device is disposed on and electrically connected to the second substrate 
Funao teaches a package where the bottom layer of a multilayer optical structure is longer than the layers above, and Fan teaches a collimator structure as described above and may be combined for the same reason; it is further immaterial that the length of a top surface of the collimator structure is smaller than a length of a surface of the bottom of the collimator structure where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, and nothing on the record indicates any difference in performance (MPEP 2144.04(IV)(A)).  The various configurations are merely discussed as “in some embodiments.”

Regarding Claim 13, Funao and Fan teach the semiconductor package of claim 12, wherein the semiconductor device further comprises an array of microlens disposed on the top surface of the collimating structure (both show microlenses).

Regarding Claim 14, Funao and Fan teach the semiconductor package of claim 12, wherein the collimating structure comprises an opaque layer defining a plurality of apertures (see Fan, also this is the definition of a light collimator).

Regarding Claim 15, Funao and Fan teach the semiconductor package of claim 12, wherein the collimating structure has a sidewall and the sidewall has a roughness (Ra) substantially the same as, or no greater than, a roughness of the top surface of the collimating structure (collimator layer 2-206 is a single monolithic material layer and will have the same surface roughness on all its surfaces absent a process done to a surface to change its roughness).

Regarding Claim 16, Funao and Fan teach the semiconductor package of claim 12, wherein the collimating structure has a sidewall and the sidewall tapers from the bottom surface of collimating structure to the top surface of the collimating structure (see above regarding mere changes in shape).
Regarding Claim 17, Funao and Fan teach the semiconductor package of claim 16, wherein the sidewall is stepped (Funao shows a stepped sidewall).

Regarding Claim 18, Funao and Fan teach the semiconductor package of claim 12, wherein the collimating structure has a sidewall and an angle between the sidewall and the top surface of collimating structure is 90 deg or more (see above regarding changes in shape).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812